Exhibit 10.22.3
     THIRD AMENDMENT, dated as of December 31, 2008 (“Third Amendment”), to the
Second Amended and Restated Sale and Servicing Agreement dated as of May 8, 2008
(as amended, restated or otherwise modified, the “Agreement”), by and among
CapitalSource Real Estate Loan LLC, 2007-A, as the seller (the “Seller”), CSE
Mortgage LLC, as the originator (the “Originator”), and as the servicer (the
"Servicer”), each of the Issuers from time to time party thereto (collectively,
the “Issuers”), each of the Liquidity Banks from time to time party thereto
(collectively, the “Liquidity Banks”), Citicorp North America, Inc., as the
administrative agent for the Issuers and Liquidity Banks thereunder (the
“Administrative Agent”); and Wells Fargo Bank, National Association, not in its
individual capacity but as the backup servicer (the “Backup Servicer”), and not
in its individual capacity but as the collateral custodian (the “Collateral
Custodian”). Terms not otherwise defined in this Third Amendment shall have the
meanings set forth in the Agreement.
     The parties hereto desire to amend the Agreement as set forth below.
     Accordingly, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
     Section 1. Termination of the Class B Facility. Effective as of the
Effective Date (as defined below), the Class B Commitment is hereby terminated.
The parties hereto agree and acknowledge that (i) the Class B facility provided
for in the Agreement is no longer in effect, (ii) the amount of the Class B
Advances Outstanding, Class B Availability and the Class B Facility Amount is,
in each case, zero, (iii) no amounts are due or outstanding under or in
connection with the Class B Variable Funding Certificate and (iv) the Class B
Variable Funding Certificate is void and is no longer in effect.
     Section 2. Eligibility of Certain Loans. (a) If on or after the Effective
Date a default or event of default (however defined or described) occurs under
or in connection with any indebtedness owing to CapitalSource Inc. or any of its
subsidiaries by any Person listed as a “Borrower” on Schedule A attached hereto
(as updated in accordance with this Section 2, “Schedule A”), including under or
in connection with any of the Loans listed next to such Borrower’s name on
Schedule A, then each of the Loans listed next to such Borrower’s name on
Schedule A shall immediately cease to be Eligible Assets and shall immediately
cease to be included in the Borrowing Base (i) with respect to a default or
event of default that is not the result of a payment default, for so long as
such default or event of default is continuing (after giving effect to any cure
of such default or event of default, but regardless of whether any waiver of
such default or event of default has been granted) or (ii) with respect to a
default or event of default that is the result of a payment default, until such
time as the applicable Loan has become a performing Loan and maintained such
status for a period of 12 consecutive months. The Seller shall deliver to the
Administrative Agent on or before January 9, 2009, an updated Schedule A, in
form and substance reasonably satisfactory to the Administrative Agent, which
shall list (x) as a “Borrower” each Person with indebtedness owing to
CapitalSource Inc. or any of its subsidiaries to the extent that any of the
indebtedness owing to CapitalSource Inc. or any of its subsidiaries by such
Person constitutes an Asset under the Agreement and with respect to which a
“Loan” is outstanding as contemplated by clause (y) hereof and (y) as a “Loan”
all other indebtedness owing to CapitalSource Inc. or any of its subsidiaries by
each such Borrower, if

 



--------------------------------------------------------------------------------



 



any. The Seller’s failure to deliver such updated Schedule A to the
Administrative Agent on or before January 9, 2009 shall constitute a Termination
Event.
     (b) The Seller may, (x) subject to the conditions set forth in Section 2.18
of the Agreement, replace any Loan listed on Schedule A that is no longer an
Eligible Asset with a Substitute Asset; provided, that no such Loan that is
replaced with a Substitute Asset shall be included in the calculation of the
percentages set forth in Sections 2.18(h) or 2.18(i) of the Agreement or (y)
subject to the conditions set forth in Section 2.19 of the Agreement, repurchase
any Loan listed on Schedule A that is no longer an Eligible Asset as if such
Loan was a Delinquent Asset.
     Section 3. Representations and Warranties of the Seller and the Servicer.
     Each of the Seller and the Servicer, jointly and severally, hereby
represents and warrants as of the date hereof as follows (which representations
and warranties shall survive the execution and delivery of this Third
Amendment):
     (a) The representations and warranties of each of the Seller and the
Servicer set forth in the Agreement are true and correct on and as of such date,
after giving effect to this Third Amendment, as though made on and as of such
date;
     (b) Following the effectiveness of this Third Amendment, no event has
occurred and is continuing which constitutes a Termination Event or Unmatured
Termination Event;
     (c) Each of the Seller and the Servicer is in compliance with each of its
covenants and agreements set forth in the Transaction Documents; and
     (d) This Third Amendment has been duly executed and delivered by the Seller
and the Servicer and constitutes the legal, valid and binding obligation of the
Seller and Servicer, and is enforceable in accordance with its terms subject
(x) as to enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, from time to time in effect, and (y) to general
principles of equity.
     Section 4. Effective Date; Continued Effectiveness; Governing Law;
Counterparts.
     (a) This Third Amendment shall become effective as of the time and date
(the “Effective Date”) when the Administrative Agent shall have received a
counterpart of this Third Amendment, duly executed and delivered on behalf of
each of the parties hereto.
     (b) Nothing herein shall be deemed to be a waiver of any covenant, or
agreement contained in, or any Termination Event or Unmatured Termination Event
under the Agreement and each of the parties hereto agrees that all other
covenants and agreements and other provisions contained in the Agreement and the
other Transaction Documents as modified by this Third Amendment shall remain in
full force and effect from and after the date of this Third Amendment.

2



--------------------------------------------------------------------------------



 



     (c) THIS THIRD AMENDMENT, AND THE AGREEMENT AS AMENDED BY THE THIRD
AMENDMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
     (d) This Third Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts (including by facsimile or
by electronic mail in portable document format (pdf)), each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 

          THE SELLER: CAPITALSOURCE REAL ESTATE LOAN
LLC, 2007-A
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President & Treasurer     

 

          THE ORIGINATOR, SERVICER AND CLASS B PURCHASER: CSE MORTGAGE LLC
        By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President & Treasurer     

[Signatures Continued on the Following Page]





--------------------------------------------------------------------------------



 



 

          ISSUERS: CRC FUNDING, LLC,
in its capacity as an Issuer
      By:   Citicorp North America, Inc.,         as Attorney-in-Fact   

                  By:   /S/ GERALD KEEFE         Name:   Gerald Keefe       
Title:   Vice President   

            CAFCO, LLC,
in its capacity as an Issuer
      By:   Citicorp North America, Inc.,         as Attorney-in-Fact   

                  By:   /S/ GERALD KEEFE         Name:   Gerald Keefe       
Title:   Vice President     

            CIESCO, LLC,
in its capacity as an Issuer
      By:   Citicorp North America, Inc.,         as Attorney-in-Fact   

                  By:   /S/ GERALD KEEFE         Name:   Gerald Keefe       
Title:   Vice President   





--------------------------------------------------------------------------------



 



         

 

          LIQUIDITY BANK: CITIBANK, N.A.,
in its capacity as a Liquidity Bank
      By:   /S/ GERALD KEEFE         Name:   Gerald Keefe        Title:   Vice
President     

 

          THE ADMINISTRATIVE AGENT: CITICORP NORTH AMERICA, INC.
      By:   /S/ GERALD KEEFE         Name:   Gerald Keefe        Title:   Vice
President     

